        Case 20-02914       Doc 20  Filed 05/14/20 Entered 05/14/20 14:01:09               Desc Main
                                      Document     Page 1 of 5
                                    U.S. BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION



      In Re: Grant, John William                            Case No. 20-02914
      Debtor (s)                                            Chapter 7
                                                             Carol A. Doyle


                                            NOTICE OF MOTION



      To: U.S. Trustee Office and Trustee David Liebowitz through ECF electronic filing submission
      notice and debtor, through US Post, and attached list of creditors through U.S. Post.

PLEASE TAKE NOTICE that on Thursday, May 28, 2020 10:00AM                      or soon thereafter as counsel
may be heard, we shall appear before the Honorable Judge Carol A. Doyle in her courtroom 742 or
before any Judge who may be sitting in her stead as may be designated on that date at the United States
Bankruptcy Court 219 S. Dearborn St, Courtroom 742 Chicago, Illinois 60604 and then and there present
our attached Motion to Convert to Chapter 13, a copy of which is hereby attached and herewith served
upon you and shall request an order in compliance therewith at which any opposition to the attached motion
must be filed within 14 days following service of the motion if you so desire.



                                            CERTIFICATE OF SERVICE

             The undersigned hereby certifies that they served a copy of this notice along with motion
      upon the above service list through ECF electronically notice through the court and to debtor in a
      properly addressed envelope, with proper postage prepaid, deposited through the United Postal
      Offices address below on this date May 14, 2020.

              S/S/ S.M. de Rath

              S.M.de Rath, Esq
              200 S. Wacker Dr
              32nd Floor
              Chicago, IL 60606
              (312) 834-3453
              #6189298
 Case 20-02914       Doc 20    Filed 05/14/20 Entered 05/14/20 14:01:09        Desc Main
                                 Document     Page 2 of 5
                                    U.S. BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF
                                ILLINOIS EASTERN DIVISION



In Re: Grant, John William                             Case No. 20-02914
Debtor (s)                                             Chapter 7
                                                      (Carol A. Doyle)




   SERVICE LIST:


   Registrants Served Through The Court’s ECF Electronic Court Notice For Registrants

   Patrick S. Layng, United States Trustee
   219 South Dearborn Street,
   Suite 873
   Chicago, Illinois 60604

   William Neary, United States Trustee
   219 South Dearborn Street,
   Suite 873
   Chicago, Illinois 60604

   Bankruptcy Trustee:
   David Liebowitz


   Parties Served Via First Class Mail:

  Grant, John William2265 W. 111th Place Chicago, IL 60643

  The following separate attached List of creditors
     Case 20-02914      Doc 20     Filed 05/14/20 Entered 05/14/20 14:01:09             Desc Main
                                     Document     Page 3 of 5


                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re: Grant, John William                                      Case No. 20-02914
                                                                Chapter 7
                                                              (Honorable Judge Carol A. Doyle)
 Debtor (s)


       MOTION TO CONVERT CHAPTER 7 TO CHAPTER 13 BANKRUPTCY CASE

    NOW COMES the debtor, by and through his attorneys, and moves this Honorable Court
pursuant to 11 U.S.C. § 706, for an order allowing her to convert from a Chapter 7 to a Chapter 13
of the title 11 of the United States Bankruptcy Code. In support thereof, debtor alleges as follows:

1.    Debtor filed his voluntary petition for relief under Chapter 7 of the Bankruptcy Code on
      1/31/2020.

2.    Debtor's §341 Meeting of Creditors is 5/20/2020

3.    Debtor’s case is assigned to David Liebowitz

4.    Debtor wishes to convert his Chapter 7 bankruptcy case to a Chapter 13 bankruptcy case
      because he has $73,000 of IRS tax debt. Debtor thought he would be able to take care of the
      IRS debt by himself since it is not provided for in a Chapter 7. Debtor he has been unable to
      do that which has caused him a lot of stress. Debtor has serious health problems which stress
      is very detrimental to his health. Debtor wishes to pay and work out the $73,000 debt obligation
      with the IRS through the Chapter 13 plan.

5.    He is employed and able to pay his debts in a Chapter 13 plan.

6.    Debtor has budgeted his expenses so that he has over $300 a month to pay his creditors in a
      Chapter 13 plan.

WHEREFORE, the Debtor's prays this Honorable Court:
  A. For an Order allowing Debtor to convert his case from Chapter 7 to a Chapter 13 under
     the United States Bankruptcy Code.
                                  Respectfully submitted:
                                  s/s S.MdeRath
                                  Attorney for Debtor
     S.M.de Rath, Esq
     200 S. Wacker Dr
     32nd Floor
     Chicago, IL 60606
     (312) 834-3453
     #6189298
 Case 20-02914       Doc 20     Filed 05/14/20 Entered 05/14/20 14:01:09           Desc Main
                                  Document     Page 4 of 5


                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In Re: Grant, John William                                  Case No. 20-02914
                                                            Chapter 7
                                                          (Honorable Judge Carol A. Doyle)
Debtor (s)




             ORDER TO CONVERT CASE FROM CHAPTER 7 TO CHAPTER 13

THAT THIS CAUSE COMING on to be heard before Honorable Judge Carol A. Doyle before
this Court, due Notice having been given, the Honorable Court apprised in all the premises for the
debtor filing her motion and application to convert in accordance with 11 U.S.C. §706 (a), seeking
to convert this case under Chapter 7 to a case under Chapter 13 of the Bankruptcy Code. Having
been no objection within the time required.

WHEREFORE IT HEREBY ORDERED THAT:

       I. Debtor's Chapter 7 bankruptcy case is converted to a case under Chapter 13 of the
           bankruptcy code.




                                                    ENTERED:


                                                Honorable Judge Carol A. Doyle
                                                UNITED STATES BANKRUPTCY JUDGE

DATED:              _
 Case 20-02914       Doc 20     Filed 05/14/20 Entered 05/14/20 14:01:09           Desc Main
                                  Document     Page 5 of 5


                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In Re: Grant, John William                                  Case No. 20-02914
                                                            Chapter 7
                                                          (Honorable Judge Carol A. Doyle)
Debtor (s)




             ORDER TO CONVERT CASE FROM CHAPTER 7 TO CHAPTER 13

THAT THIS CAUSE COMING on to be heard before Honorable Judge Carol A. Doyle before
this Court, due Notice having been given, the Honorable Court apprised in all the premises for the
debtor filing her motion and application to convert in accordance with 11 U.S.C. §706 (a), seeking
to convert this case under Chapter 7 to a case under Chapter 13 of the Bankruptcy Code. Having
been no objection within the time required.

WHEREFORE IT HEREBY ORDERED THAT:

       I. Debtor's Chapter 7 bankruptcy case is converted to a case under Chapter 13 of the
           bankruptcy code.




                                                    ENTERED:


                                                Honorable Judge Carol A. Doyle
                                                UNITED STATES BANKRUPTCY JUDGE

DATED:-----
